COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-07-098-CV
 
 
IN RE ALLSTATE INDEMNITY
COMPANY                                    RELATOR
                                                                                                        
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relator=s
petition for writ of mandamus, the response of the real party in interest, and
relator=s reply,
and is of the opinion that relief should be denied.  Accordingly, relator=s
petition for writ of mandamus is denied.
Relator
shall pay all costs of this original proceeding, for which let execution issue.
PER CURIAM
 
 
PANEL B: 
HOLMAN, DAUPHINOT, and MCCOY, JJ. 
 
DELIVERED: 
May 21, 2007  




    [1]See
Tex. R. App. P. 47.4.